Citation Nr: 0804974	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  06-01 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for bilateral toenail 
fungus.

2.  Entitlement to service connection for a back disability, 
claimed as back pain/sciatica.

3.  Entitlement to service connection for tendonitis of the 
right elbow.

4.  Entitlement to an initial compensable rating for chronic 
right triceps tendinopathy.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from February 1984 to January 
2004.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
the claim of service connection for bilateral toenail fungus, 
back pain/sciatica, and tendonitis of the right elbow, and 
granted service connection for chronic right triceps 
tendinopathy and assigned a noncompensable (0 percent) 
rating, effective February 1, 2004.  Jurisdiction of the 
claim is now with the Wilmington, Delaware RO.


FINDINGS OF FACT

1.  Bilateral toenail fungus, back pain/sciatica, and 
tendonitis of the right elbow have not been shown to have 
been incurred in or aggravated by service.

2.  Chronic right triceps tendinopathy manifests with normal 
range of motion of the right upper extremity, normal physical 
examination, and normal neurological examination.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
bilateral toenail fungus, back pain/sciatica, and tendonitis 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

2.  The criteria for an initial compensable rating for 
chronic right triceps tendinopathy have not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.7, 4.124a, Diagnostic Code 8511 (2007); 38 C.F.R. §§ 4.55, 
4.56, 4.73, Diagnostic Code 5306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in January 2004 
and April 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claims for service connection; (2) informing 
the veteran about the information and evidence VA would seek 
to provide; (3) informing the veteran about the information 
and evidence he was expected to provide; and (4) the April 
2006 letter requested the veteran provide any evidence in his 
possession that pertains to his claims.  A March 2006 letter 
advised the veteran of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim for an initial higher rating 
included in this decision, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the March 2006 letter was 
in compliance with the first and fourth requirements of 
Vazquez-Flores.  In this regard, the letter notified the 
veteran that he should submit medical records, statements 
from employers regarding his job performance in relation to 
any service-connected disability, and statements from others 
who had witnessed his disability symptoms.  Further, the 
letter stated that VA would consider the impact of the 
veteran's service-connected condition on his employment.  
Therefore, this letter complies with the first and fourth 
requirements of Vazquez-Flores.

The VCAA notice, however, does not contain the level of 
specificity set forth in Vazquez-Flores pertaining to the 
remaining requirements.  However, the Board does not find 
that any such procedural defect constitutes prejudicial error 
in this case because of evidence of actual knowledge on the 
part of the veteran and other documentation in the claims 
file reflecting such notification that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Additionally, and particularly in light of the March 2006 
VCAA letter notifying the veteran of evidence required to 
show the effects of his service-connected disability on 
employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, the March 2004 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the January 2006 
Statement of the Case (SOC).  The veteran was accordingly 
made well aware of the requirements for an increased 
evaluation pursuant to the applicable diagnostic criteria, 
and such action thus satisfies the third notification 
requirement of Vazquez-Flores.

Regarding the duty to assist, VA has a duty to assist a 
veteran in obtaining evidence necessary to substantiate a 
claim.  The service medical records and a VA examination 
report are associated with the claims file.

In addition, the veteran was afforded a VA medical 
examination.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on the [appellant's] claim," where the evidence of 
record, taking into consideration all information and lay or 
medical evidence [including statements of the claimant] 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim).

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide his claims.  As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the case is ready 
for appellate review.




Merits of the Claims

I.  Service Connection

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran asserts that he has bilateral toenail fungus, 
back pain/sciatica, and tendonitis of the right elbow that 
are related to service.  Having carefully considered the 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims for service connection for 
bilateral toenail fungus, back pain/sciatica, and tendonitis 
of the right elbow and the appeal will be denied.

Service medical records were reviewed and reveal that in 
November 2000, the veteran was diagnosed with onychomycosis 
and was prescribed Lamisil.  In July 2002, the veteran was 
diagnosed with right elbow pain and a September 2002 record 
noted to consider radiculopathy versus an overuse injury.  A 
November 2002 record also shows a diagnosis of right elbow 
pain and a June 2003 record shows that the veteran had 
ongoing elbow pain.  Finally, a June 2003 record shows a 
diagnosis of right sciatica and low back pain with radiation.

Post-service, in January 2004, the veteran underwent a VA 
examination, during which he reported that he had occasional 
pain in the right arm that was aggravated by exertion.  The 
veteran also reported having a history of back pain.  
Objective examination of the lumbar spine revealed no 
paraspinal muscle spasm or deformity and range of motion of 
the lumbar spine was normal.  Neurological examination was 
also normal.  Further, the examiner noted that the veteran's 
tendonitis of the right elbow was resolved and no further 
evaluation was required.  In addition, the examiner found no 
evidence of fungal infection of the toenails.  There was no 
diagnosis rendered pertaining to the veteran's low back.

Although the veteran claims that he has bilateral toenail 
fungus, back pain/sciatica, and tendonitis of the right elbow 
that are related to his service, the only competent medical 
evidence of record (the January 2004 VA examination report) 
shows that the veteran does not currently have the 
disabilities for which he is claiming service connection.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu, 2 
Vet. App. 492, 494 (1992).  Although the veteran reported 
having pain in his right arm and in his back, the Court of 
Appeals for Veterans Claims (Court) has held that pain, 
alone, without evidence of underlying pathology, does not 
constitute a disability for VA purposes.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); see Evans v. West, 
12 Vet. App. 22, 31-32 (1998).  Further, Congress has 
specifically limited entitlement to service connection for 
disease or injury incurred or aggravated in service to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  Hence, where, as here, the only 
competent medical evidence establishes that the veteran does 
not have the disabilities for which service connection is 
sought, there can be no valid claims for service connection 
for those disabilities.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Therefore, the veteran's claims for service connection for 
bilateral toenail fungus, back pain/sciatica, and tendonitis 
of the right elbow must be denied.  Because the preponderance 
of the evidence is against the claims, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Initial Higher Rating

The veteran contends that his chronic right triceps 
tendinopathy is more severe than the current evaluation 
reflects.  He complains of pain in the arm aggravated by 
exertion.  Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the veteran's subjective reports of the severity 
of the disorder, as applied to the applicable rating 
provisions, are not substantiated by the competent clinical 
evidence of record.  Because the preponderance of the 
evidence is against the claim, the appeal will be denied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The RO has assigned the veteran a noncompensable rating for 
his chronic right triceps tendinopathy under 38 C.F.R. § 
4.124a Diagnostic Code 8511, pursuant to which neuropathy of 
the middle radicular group is rated.

Under Diagnostic Code 8511, incomplete paralysis of the major 
extremity is rated 20 percent when mild, 40 percent when 
moderate, and 50 percent when severe.  38 C.F.R. § 4.124a, 
Diagnostic Code 8511 (2007).  A 70 percent rating is 
warranted for complete paralysis.  Id.  Complete paralysis 
contemplates adduction, abduction, and rotation of the arm, 
flexion of the elbow, and extension of the wrist that is lost 
or severely affected.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Service medical records show that beginning in March 2003, 
the veteran complained of right upper extremity symptoms.  
The records indicate that he had full range of motion of the 
right upper extremity.  He had tenderness on palpation of the 
distal trapezius tendon area.  Neurological examination 
revealed there were no neurological or sensory deficits.  
There was some pain on resisted extension of the elbow of the 
right upper extremity.  An April 2003 electromyogram (EMG) 
report for his upper extremities revealed normal results.  

On January 2004 VA examination, the veteran reported having 
occasional pain in the arm that was aggravated by exertion.  
Examination of the upper extremities revealed the joints to 
be normal without swelling or deformity.  Range of motion of 
the right upper extremity was also normal and there was no 
restriction noted.  Neurological examination was also normal 
and the sensory system was intact.  The diagnosis was chronic 
right triceps tendinopathy.  X-ray of the right elbow on 
September 2002 was noted to be negative.

Although the veteran was found to have tenderness on 
palpation of his right upper extremity while he was in 
service, on current VA examination, his right upper extremity 
was found to be normal with no deficits.  As the veteran has 
no current objective symptoms related to his chronic right 
triceps tendinopathy, his disability is not found to be at 
least mild and he does not meet the criteria for a 
compensable rating.  38 C.F.R. § 4.124a, Diagnostic Code 
8511.

Although the veteran's disability has been essentially rated 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8511, pursuant to which neuropathy of the middle radicular 
group is rated, to give the veteran every consideration in 
connection with the matter on appeal, the Board has 
considered all potentially applicable diagnostic codes 
related to his chronic right triceps tendinopathy disability.  
See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"), and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).

In this regard, the Board has also considered the rating 
provisions of 38 C.F.R. § 4.73, Diagnostic Code 5306, 
pursuant to which muscle injuries of the extensor muscles of 
the elbow (triceps and anconeus) are rated.  

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2007).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. § 
4.55(d).  For compensable muscle group injuries which are in 
the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2007).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  The cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  38 C.F.R. § 4.56(d)(3).

Diagnostic Code 5306 allows for a noncompensable rating for 
slight disability of the dominant extremity, a 10 percent 
rating for moderate disability of the dominant extremity, a 
30 percent rating for moderately severe disability of the 
dominant extremity, and a 40 percent rating for severe 
disability of the dominant extremity.  38 C.F.R. § 4.73, 
Diagnostic Code 5306.

On physical examination, the veteran was not found to have 
any impairment of muscle tonus or loss of power of his 
triceps muscle.  38 C.F.R. § 4.56(d)(2)(iii).  In addition, 
he does not have the type of injury considered a moderate 
disability and his service records do not show that he had a 
history of any loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  38 C.F.R. § 4.56(c),(d)(2)(ii).  
Therefore, the severity of the veteran's chronic right 
triceps tendinopathy is not shown to be at least moderate and 
use of the rating criteria for residuals of muscle injuries 
also does not allow for a compensable rating for the 
veteran's chronic right triceps tendinopathy.  38 C.F.R. 
§ 4.73, Diagnostic Code 5306.

The Board has considered whether a staged rating of the 
veteran's chronic right triceps tendinopathy, pursuant to 
Fenderson, is warranted; however, based on the evidence of 
record, a staged rating is not warranted.  For all the 
foregoing reasons, the claim for an initial compensable 
rating for chronic right triceps tendinopathy must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for bilateral toenail fungus is denied.

Service connection for back pain/sciatica is denied.

Service connection for tendonitis of the right elbow is 
denied.

An initial compensable rating for chronic right triceps 
tendinopathy is denied.




______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


